Citation Nr: 0807006	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  06-01 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether a May 1959 RO rating decision that reduced the 
veteran's disability compensation rating from 10 percent to a 
noncompensable rating, effective July 1959, contains clear 
and unmistakable error.  


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to March 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDING OF FACT

The veteran has made no specific allegation of impropriety, 
misapplication of law or regulations, or factual inaccuracy 
with respect to the May 1959 RO rating decision that reduced 
his disability rating from 10 percent to a noncompensable 
rating.


CONCLUSION OF LAW

The veteran's claim of clear and unmistakable error (CUE) 
pleading is legally insufficient, so that the proper remedy 
is dismissal of his challenge to the May 1959 RO rating 
decision without prejudice.  38 C.F.R. § 3.105(a); Simmons v. 
Principi, 17 Vet. App. 104 (2003); Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board finds that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to 
this case as a matter of law.  The Court of Appeals for 
Veterans Claims (Court) has held that the VCAA does not apply 
to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc) (holding VCAA does not apply to Board CUE 
motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) 
(holding VCAA does not apply to RO CUE claims).  The general 
underpinning for the holding that the VCAA does not apply to 
CUE claims is that regulations and numerous legal precedents 
establish that a review for CUE is only upon the evidence of 
record at the time the decision was entered (with exceptions 
not applicable in this matter).  See Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. 
Cir. 2001) (affirming the Court's interpretation of 38 U.S.C. 
§ 5109A that RO CUE must be based upon the evidence of record 
at the time of the decision); Disabled Am. Veterans v. Gober, 
234 F. 3d 682 (Fed. Cir. 2000) (upholding Board CUE 
regulations to this effect).

Law and Regulations

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final.  38 U.S.C.A. § 7105 (West 2002). 

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  In order for a claim of CUE 
to be valid, there must have been an error in the prior 
adjudication of the claim; either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 
25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc).  Further, the error must be "undebatable" and of the 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made, and a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Id.  Simply to claim CUE on the basis that the 
previous adjudication improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE, 
nor can broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, non-specific claim of "error" meet the restrictive 
definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991). It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).

Where evidence establishes CUE, the prior decision will be 
reversed or amended. For the purpose of authorizing benefits, 
the rating decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. §§ 3.104(a); 3.400(k).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination.  First, either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Second, the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made."  Third, a determination 
that there was clear and unmistakable error must be based on 
the record and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).

The proper remedy for the Board, when confronted with an 
inadequately plead CUE claim, whether that claim collaterally 
attacks a Board decision, see 38 C.F.R. § 20.1404(b) (2002), 
or an RO decision, see 38 C.F.R. § 3.105(a), is to dismiss 
that challenge without prejudice.  Simmons v. Principi, 17 
Vet. App. 104, 114 (2003).

Factual Analysis

In a May 1959 RO rating decision, the Chicago RO reduced the 
veteran's disability compensation rating for service-
connected ear disabilities, from 10 percent to zero percent, 
effective July 1959.  The May 29, 1959, letter from the RO 
informing the veteran of this decision indicated that the 10 
percent rating currently in effect would be reduced effective 
July 31, 1959, provided the veteran 60 days to submit 
evidence indicating that the reduction was not warranted, and 
advised the veteran of his appellate rights.  The veteran did 
not respond to the letter or submit a notice of disagreement 
within one year and the May 1959 RO rating decision became 
final.  See 38 U.S.C.A. § 7105 (West 2002).

In correspondence dated in February 2005, the veteran wrote 
that "in approximately 1950" the VA gave him a new hearing 
test, said his hearing loss was not severe enough to qualify 
as a disability, and stopped his disability payment.  He 
wrote that in 1999, a Detroit VA office informed him "off 
the record" that the VA hearing test conducted in Chicago 
that was used to "disqualify" him was not an acceptable 
test and should not have been used.  He alleged that 
"[b]asically, it was used merely to disqualify me."

In a Privacy Act Release Form received in May 2005, the 
veteran stated his belief that his disability pay had been 
stopped because of fraud.  He wrote that "[t]he disability 
was awarded and then revoked with the statement by the 
audiologist that I could not hear high pitched sounds."  

In his August 2005 notice of disagreement the veteran alleged 
that the May 1959 RO rating decision contained CUE.  He 
alleged the he was found to have a hearing loss both before 
(in 1946) and after (in 1989 [sic]) the May 1959 decision, by 
other VA offices, qualifying him for disability pay.  He 
stated that he believed the Chicago VA standards were 
different than the standards used by other VA offices, 
resulting in his loss of benefits in 1959.

In his VA Form 9, the veteran alleged that he was found to 
have a hearing loss when he was discharged from service in 
1946.  He wrote that in 1959, the Chicago VA made a 
redetermination that found he didn't have a hearing loss and 
took his disability away.  He stated his belief that the 
Chicago VA "was using more stringent 
tests to determine disability than the rest of the nation.  I 
believe a bias existed at the Chicago VA to strip away 
veteran's benefits."    

As an initial matter, the Board notes that, to the extent the 
veteran points to prior and subsequent rating decisions as 
evidence of impropriety of the Chicago RO in its May 1959 
rating decision, his assertions contain some factual 
inaccuracies.  The March 1946 New York RO rating decision in 
which a 10 percent rating was assigned indicates that the 
veteran was awarded compensation for "chronic otitis media, 
suppurative, [right ear]: scarred left drum," and 
specifically indicates "no hearing impairment."  Second, 
the May 1999 Detroit RO rating decision found that the 
veteran's bilateral hearing loss and residuals of otitis 
media of the right ear were each noncompensably disabling 
when considered individually under the rating schedule.  
However, the RO further found that evidence had established 
that the veteran's service-connected hearing loss and ear 
infection materially interfered with his employment as a tool 
and die maker, and therefor assigned a 10 percent rating 
based on multiple noncompensable service-connected 
disabilities.  See 38 C.F.R. § 3.324. Thus, the veteran's 
general contention that his hearing loss was found 
sufficiently severe to warrant a compensable rating in 1946 
and 1999, but not under what he asserts were more stringent 
standards in May 1959, is a misconception.

The May 1959 rating decision reduced the veteran's disability 
rating from 10 percent to a noncompensable rating based on 
evaluation of residuals of the veteran's chronic right otitis 
media and his bilateral hearing loss.  The results of an 
April 1959 VA audiological and ear examination were used in 
making this determination.  The veteran has generally alleged 
that the VA examination was conducted under inappropriate and 
overly stringent standards, but the Board has no adequately 
specific allegation to allow it to review any specific 
alleged error in the May 1959 RO rating decision or in the 
April 1959 reports of what appear to be routine VA 
audiological and ear examinations.  The Board notes, however, 
that the April 23, 1959, VA Form 10-2364, Summary Report of 
Examination for Loss of Organic Hearing Acuity, reported 
speech discrimination ability based on use of the Central 
Institute for the Deaf 22 Word List (W-22).  Current VA 
regulations require the use of the Maryland CNC test.  38 
C.F.R. § 4.85 (2007).  However, prior to June 10, 1999, 38 
C.F.R. § 4.85 did not require use of the Maryland CNC speech 
discrimination test.

As noted above, simply to claim CUE on the basis that the 
previous adjudication improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE, 
nor can broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, non-specific claim of "error" meet the restrictive 
definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  
Under this standard, the Board finds that the veteran has 
made no sufficiently specific allegation of impropriety, 
misapplication of law or regulations, or factual inaccuracy 
in the April 1959 RO rating decision.  The allegations of the 
veteran are instead of the general variety held to be 
inadequate in Fugo.  As a result, the proper remedy for the 
Board is to dismiss without prejudice the veteran's claim of 
CUE in the May 1959 RO rating decision.  Simmons v. Principi, 
17 Vet. App. 104, 114 (2003).


ORDER

The veterans' claim of CUE in a May 1959 RO rating decision 
is dismissed without prejudice.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


